Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 09/26/2022 is acknowledged. Applicant’s representative further elected species I over the telephone interview. 
IDS
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
            The numerous references and materials listed on the submitted 9 sheets of the IDS's including numerous NPL and FOR which are spread out in different applications and some of print are illegible make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) of a networked particle counter system comprising: a plurality of networked particle counters connected by a communication network, that are "material," applicants should make that reference known to the examiner.
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 80 documents) make it difficult, if not practically impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
The examiner has been reviewed all the Foreign documents. However, the examiner could not make through all the NPL documents within given time. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the light detecting particle sensor device being configured to detect airborne particles passing through light in a flow channel from a light source” and “at least one output channel”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, the claim recites “particle counter including a light detecting particle sensor in communication with a memory” and it is not clear whether the applicant try to positively claim recited “a memory” as a required structure or not. 
            Claim further recites “the light detecting particle sensor device being configured to detect airborne particles passing through light in a flow channel from a light source” and again it is not clear whether the recited “a flow channel” being a required structure for the claimed counter system or merely intended use of recited light detecting particle sensor. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as appeared in Bates et al. (US 20090128810). 
As to claim 41, the claim recites “each channel having a threshold configured by the instrument controller and being latched at time intervals simultaneously”
However, it is not clear what does the applicant tried to mean by each channel being latched at time intervals simultaneously. 
Does the applicant try to mean set the threshold simultaneously for all those three particle counting channels (in this case being latched at time intervals does not add any sense to the last of limitation) or try to mean set the threshold for each of the three particle counting channels for different time intervals such as t1 for channel 1, t2 for channel 2, t3 for channel 3 but the set up happens simultaneously (this interpretation requires assumption)? 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of the examination, the limitation would be understood as ‘set the threshold for each of the three particle counting channels for different time intervals such as t1 for channel 1, t2 for channel 2, t3 for channel 3 but the set up happens simultaneously’ and clarification is required.
As to claims 22 and 23, Claims recite the limitation "the interface controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the interface controller is indicating previously recited instrument controller, or a network controller OR claiming a separate new interface controller. 
Claims 22-43 have been rejected based upon their dependencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 30-31, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20090128810 hereinafter Bates) in view of Watson et al. (US 20070092976 hereinafter Watson) and in further view of Evenstad et al. (US 20140354976 hereinafter Evenstad). 
As to claim 21, Bates teaches a particle counter system (abstract and Figure 4 and 6, Figure 6 is a one example of 470 in Figure 4) comprising: 
particle counter (Figure 4 and 6), each particle counter including a light detecting particle sensor ([0078]-[0080]) in communication with a memory (450 in Figure 4 and [0070]), the light detecting particle sensor device being configured to detect airborne particles passing through light in a flow channel (606 in Figure 6)  from a light source ([0060]), the light detecting particle sensor, the light detecting particle sensor generating an electrical signal for each particle counted of a plurality of particles passing through the flow channel of the light detecting particle sensor ([0078-0080]); 
wherein each particle counter includes a signal processing circuit (built in PHA [0080]-[0082]) connected to the light detecting particle sensor and the memory that communicates with said light detecting particle sensor, the signal processing circuit generating digitized pulse height data wherein the pulse height data that are more than a threshold value for the at least one output channel are counted ([0027], [0080-0082] and Figure 7), and 
wherein the memory receives particle count data for the at least one output channel for data storage ([0070]);
wherein each particle counter includes an instrument controller ([0060] electronics for the processing and analysis of electrical signals) that controls operation of the respective particle counter ([0060] signal filtering and amplification electronics) and processes the digitized particle count data ([0060], [0080-0082], [0087] and Figure 7). 
However, Bates does not explicitly disclose a plurality of networked counters connected by a communication network, and a network controller operating an interface to the communication network such that a remote user can remotely access and control an operation of at least one each of the plurality of networked particle counters and at least one output channel. 
Watson teaches a plurality of networked counters connected by a communication network, and a network controller operating an interface to the communication network such that a remote user can remotely access and control an operation of at least one each of the plurality of networked particle counters ([0097-0099] and [0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having a plurality of networked counters connected by a communication network, and a network controller operating an interface to the communication network such that a remote user can remotely access and control an operation of at least one each of the plurality of networked particle counters for the benefit including providing multi-user user friendly operating system.
Still lacking the limitation of at least one output channel. 
Evenstad teaches at least one output channel (FIG. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having at least one output channel for the benefit including avoid accumulation of the measured sample in the system or to guide the sample through the output channel connected to a safe temporary reservoir. 
As to claim 22, Bates when modified by Watson and Evenstad teach the system in claim 21. 
However, Bates does not explicitly disclose the interface controller is connected to a remote computer with the network, the remote computer operating a web browser to access particle count data stored in the system memory. 
Watson teaches the interface controller is connected to a remote computer with the network, the remote computer operating a web browser to access particle count data stored in the system memory ([0097-0099] and [0093])
While Watson does not explicitly disclose a computer operating a web browser, the examiner notes that it is well known in the art that a computer operating a web browser is a well-known technology. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having the interface controller is connected to a remote computer with the network, the remote computer operating a web browser to access particle count data stored in the system memory for the benefit including providing multi-user user-friendly operating system.
As to claim 23, Bates when modified by Watson and Evenstad teach the system in claim 21. 
However, Bates does not explicitly disclose the interface controller connects to an external device operated by a concurrent user of at least one of the particle counters.
Watson teaches the interface controller connects to an external device operated by a concurrent user of at least one of the particle counters ([0027] and [0098-100]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having the interface controller connects to an external device operated by a concurrent user of at least one of the particle counters for the benefit including accommodating user-friendly operating system.
As to claim 24, Bates when modified by Watson and Evenstad teach the system in claim 23. 
Bates further teaches the system further comprises a data storage device that receives logged data from the memory ([0022,0024 and 0068]).
As to claim 25, Bates when modified by Watson and Evenstad teach the system in claim 21. 
However, Bates does not explicitly disclose the instrument controller connected to a user interface wherein a concurrent user operates the instrument controller.
Watson teaches the instrument controller connected to a user interface wherein a concurrent user operates the instrument controller ([0098-0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by the instrument controller connected to a user interface wherein a concurrent user operates the instrument controller for the benefit including accommodating user-friendly operating system.
As to claim 30, Bates when modified by Watson and Evenstad teach the system of claim 21. 
Bates further teaches the instrument controller is connected to the signal processing circuit and the memory, the instrument controller configured to set the threshold ([0024-27, 0033 and 0064]).
As to claim 31, Bates when modified by Watson and Evenstad teach the system of claim 21. 
Bates further teaches the display graphically depicts particle count data for channels ([0052 and 0064]).
While Bates does not explicitly disclose displaying for a plurality of output channel, the underlined limitation is an intended use of display used by Bates, since display which can display one channel would be display any connected extra channels in the system. Furthermore, it is known in the art of having plurality of output channels for a particle detection device as shown in Evenstad (FIG. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the device of Bates could have display particle count data for plurality channel to observe multiple channel system simultaneously.  
While Bates does not explicitly disclose a battery providing power to a particle counter display, Bates still implies use of a battery by disclosing “The system should be cordless, to eliminate the need for available AC power at the location of the particle counter ([0095]). The system should be small and light weight to make it easily portable from one location to another” and display or laser require any type of power source. 
As to claim 34, Bates when modified by Watson and Evenstad teach the system of claim 21. 
Bates further teaches the light detecting particle sensor comprises a photodetector that detects particles passing through a light beam ([0060]). 
As to claim 35, Bates when modified by Watson and Evenstad teach the system of claim 34. 
Bates further teaches the light beam is generated by a laser or light emitting diode (LED) ([0078]).
As to claim 36, Bates when modified by Watson and Evenstad teach the system of claim 21. 
Bates further teaches a pulse log buffer that stores a pulse height, a pulse width, an arrival time and increments a counter ([0021,0023 and 0036]).
As to claim 37, Bates when modified by Watson and Evenstad teach the system of claim 21. 
Bates further teaches a pump or fan providing an airflow through the light detecting particle sensor ([0007,0060, 0062 and 0063]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Evenstad and Watson and in further view of Juhasz (US 20030078751 hereinafter Juhasz).
As to claim 32, Bates when modified by Watson and Evenstad teach the system of claim 21. 
However, Bates does not explicitly disclose a power controller that controls power distribution to the particle counter from a battery.
Juhaz teaches a power controller that controls power distribution to the particle counter from a battery ([0066 and 0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having a power controller that controls power distribution to the particle counter from a battery for the benefit including accommodating efficient controlling specific elements of the complex device individually.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Evenstad and Watson and in further view of Latimer et al. (US 20130166251 hereinafter Latimer).
As to claim 33, Bates when modified by Watson and Evenstad teach the system of claim 21. 
wherein the particle counter comprises a link to a network including a plurality of light detecting particle sensor devices that are connected to a data storage device with the network.
However, Bates does not explicitly disclose the particle counter comprises a link to a network including a plurality of light detecting particle sensor devices that are connected to a data storage device with the network.
Latimer teaches the particle counter comprises a link to a network including a plurality of light detecting particle sensor devices that are connected to a data storage device with the network ([0005, 0008 and 0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having the particle counter comprises a link to a network including a plurality of light detecting particle sensor devices that are connected to a data storage device with the network for the benefit including accommodating easiness to handle and use the data by remote users.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Watson and Evenstad and in further view of Wang et al. (US 20120012744 hereinafter Wang). 
As to claim 26, Bates when modified by Watson and Evenstad teaches the system in claim 25. 
However, Bates does not explicitly disclose the user interface further comprises a touchscreen display.
Wang teaches the user interface further comprises a touchscreen display ([0020] and [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having the user interface further comprises a touchscreen display for the benefit including compact design of the system without having separate keyboard to type in.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Watson and Evenstad and in further view of Wagner (US 20130252237 hereinafter Wagner). 
As to claim 27, Bates when modified by Watson and Evenstad teaches the system in claim 25. 
However, Bates does not explicitly disclose the user interface comprises a tablet computer having a display. 
Wagner teaches the user interface comprises a tablet computer having a display ([0304]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having the user interface comprises a tablet computer having a display for the benefit including accommodating user-friendly operable systems by providing interfaces for various widely available forms of personal devices. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Watson and Evenstad and in further view of Pittaro et al. (US 20080221812 hereinafter Pittaro). 
As to claim 28, Bates when modified by Watson and Evenstad teaches the system in claim 21. 
Bates further teaches a data processor that is configured to generate the digitized pulse height data ([0047], [0083] and Figure 7). 
However, Bates does not explicitly disclose the signal processing circuit further comprises an analog to digital converter
Pittaro teaches the signal processing circuit further comprises an analog to digital converter ([0067] and [0068]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having the signal processing circuit further comprises an analog to digital converter for the benefit including providing easier form of signal for further analysis including calculations and compact data size. 
Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Watson and Evenstad and in further view of Scoullar et al. (US 20070147702 hereinafter Scoullar). 
As to claim 29, Bates when modified by Watson and Evenstad teaches the system in claim 21. 
However, Bates does not explicitly disclose the signal processing circuit comprises a front end pulse processor with a field programmable gate array (FPGA)
Scoullar teaches the signal processing circuit comprises a front end pulse processor with a field programmable gate array (FPGA) ([0030,0068,0070 and claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having the signal processing circuit comprises a front-end pulse processor with a field programmable gate array (FPGA) for the benefit including easily changeable its functionality after a product has been designed and board space and energy efficiency.
As to claim 39, Bates when modified by Watson and Evenstad teaches the system in claim 21 and an analog to digital converter and Scoullar teaches a field programmable gate array (FPGA) to provide front end parallel processing of detected signals as shown in the claim 29 rejection. 
Bates further teaches light detecting particle sensor comprises a light detector that is connected to an amplifier ([0060]). 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Watson and Evenstad and in further view of Ho (GB 2233462 hereinafter Ho).
As to claim 38, Bates when modified by Watson and Evenstad teaches the system in claim 21. 
However, Bates does not explicitly disclose a plurality of at least three output channels, each output channel processing particle data for a different particle size range. 
Ho teaches a plurality of at least three output channels, each output channel processing particle data for a different particle size range (“An instrument such as this provides a count of the number of particles of particular sizes, and provides pulse height signals at an output line +11, the number of particles in each of selected size groups being indicated in the various output channels of the instrument”, page 3 last paragraph to first paragraph of page 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having a plurality of at least three output channels, each output channel processing particle data for a different particle size range for the benefit including provide particle counting information for each channel with pre-sorted particles under various condition (such as particle sizes) like HO.
Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Watson and Evenstad and in further view of Hanashi et al. (US 20140134608 hereinafter Hanashi). 
As to claim 40, Bates when modified by Watson and Evenstad teaches the system in claim 21. 
Bates further teaches each particle counted in relation with time ([0036, 0052 and 0074]).
However, Bates does not explicitly disclose recorded with a time stamped data field.
Hanashi teaches recorded with a time stamped data field (abstract, [0018] and [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having recorded with a time stamped data field time for the benefit including providing historical result of the measurement for further analysis.
As to claim 42, Bates when modified by Watson and Evenstad teaches the system in claim 21.
Bates further teaches the signal processing circuit comprises a data processor is configured to operate a graphical interface on the display ([0064]). 
However, Bates does not explicitly disclose graphical data can be displayed as a function of time.
Hanashi teaches graphical data can be displayed as a function of time (abstract, [0018] and [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having graphical data can be displayed as a function of time for the benefit including providing time sensitive measurement result to the user on time or later in measurement time. 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Evenstad and Watson and in further view of Stolz et al. (US 5235625 hereinafter Stolz). 
As to claim 43, Bates when modified by Evenstad and Watson teaches the system in claim 21. 
Bates further teaches a portable unit that further comprises a power source ([0060 and 0063]). 
However, Bates does not explicitly disclose power controller having a power save mode. 
Stoltz teaches power controller having a power save mode (col. 3 lines 14-22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bates by having power controller having a power save mode for the benefit including to accommodate power efficiency.  
Allowable Subject Matter
Claim 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 41, none of the prior art alone or in combination disclose or teach of the signal processing circuit is connected to the instrument controller to control a plurality of at least three particle counting channels, each channel having a threshold configured by the instrument controller and being latched at time intervals simultaneously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886